In a letter dated October 29, 1993, to the clerk of the appellate courts, respondent Robert E. Jenkins, of Kansas City, Kansas, an attorney admitted to practice law in the State of Kansas, voluntarily surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1992 Kan. Ct. R. Annot. 175).
On May 28, 1993, this court indefinitely suspended respondent from the practice of law in Kansas. In re Jenkins, 253 Kan. 48, 853 P.2d 648 (1993). At the time he surrendered his license, there were six separate complaints scheduled for hearing on November 1, 1993, before a panel of the Kansas Board for Discipline of Attorneys. There were also five different docketed complaints waiting to be scheduled on the Supreme Court docket. Two additional complaints had been received and docketed and were being investigated by the office of the Disciplinary Administrator. All of the 13 complaints alleged that respondent had accepted representation of clients in legal matters but had subsequently failed to perform the legal services for which he had been retained and had failed to communicate with his clients.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It is therefore ordered that Robert E. Jenkins be and he is hereby disbarred from the practice of law in the State of Kansas, and his license and privilege to practice law are hereby revoked.
It is further ordered that the clerk of the appellate courts strike the name of Robert E. Jenkins from the roll of attorneys licensed to practice law in the State of Kansas.
It is further ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1992 Kan. Ct. R. Annot. 176).